                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


HEIDE NOONAN,

       Plaintiff,

     v.                                                  Case No. 18-CV-641

ANDREW M. SAUL, Commissioner of
Social Security,

      Defendant.


                                ORDER FOR REMAND


       Based upon the decision of the United States Court of Appeals for the Seventh

Circuit reversing this Court’s earlier Judgment affirming the Commissioner’s decision, IT IS

HEREBY ORDERED that the decision of the Commissioner is reversed and the case is

remanded for further proceedings consistent with the decision of the Court of Appeals. The

Clerk is directed to enter Judgment accordingly.



       Dated at Milwaukee, Wisconsin this 22nd day of January, 2021.


                                                   BY THE COURT
                                                              T



                                                   ___________________________
                                                   _____
                                                      _ ______
                                                             ______
                                                                 ____
                                                                    ______________
                                                   NANCY JOSJOSEPH
                                                              OSEP  PH
                                                   United States Magistrate Judge




          Case 2:18-cv-00641-NJ Filed 01/22/21 Page 1 of 1 Document 33
